DETAILED ACTION
Reasons for Allowance
claims 26, 29, 30, and 34-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 26, the prior art fails to anticipate and/or render obvious either solely or in combination: “determining for said imaging probe, based on said segmenting of the acquired ultrasound image, and a desired target orientation of the object of interest in the image space, appropriate user instructions to be presented so as to achieve the desired target orientation, wherein said appropriate user instructions are determined taking into account rib curvature in a longitudinal direction.”
Regarding independent claim 29, the prior art fails to anticipate and/or render obvious either solely or in combination: “ determining for said imaging probe, based on said segmenting of the acquired ultrasound image, and a desired target orientation of the object of interest in the image space, appropriate user instructions to be presented so as to achieve the desired target orientation, wherein the user instructions further comprise visual instructions, and wherein the user-guidance processor is further configured to present user instructions by means of lights located on the imaging probe.”
Regarding independent claim 34, the prior art fails to anticipate and/or render obvious either solely or in combination: “determining for said imaging probe, based on said segmenting of the acquired ultrasound image, and a desired target orientation of the object of interest in the image space, appropriate user instructions to be presented so as to achieve the desired target orientation, wherein the user instruction to pause movement of the imaging probe further comprises a pause/go indicator light.”
Regarding independent claim 38, the prior art fails to anticipate and/or render obvious wither solely or in combination: “determining for said imaging probe, based on said segmenting of the acquired ultrasound image, and a desired target orientation of the object of interest in the image space, 2013P00788WOUS -6 - appropriate user instructions to be presented so as to achieve the desired target orientation, wherein the user guidance processor is further configured to present the user instruction to pause movement of the imaging probe during the segmenting of an acquired image.”
Regarding dependent claims 30, 35-37, and 39-49, claims depend upon allowable base claims and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793